HALL, Judge.
Willie James Hill appeals from his judgment and sentence for possession of cocaine. He argues that the trial court erred *359by denying his motion to suppress evidence and by ordering him to pay court costs. We find no merit in the appellant’s first argument and, therefore, affirm his conviction. However, we find that the trial court erred in assessing $240 in court costs against the indigent appellant without proper notice or citation to statutory authority for the imposition of such costs. See Jenkins v. State, 444 So.2d 947 (Fla. 1984); Brown v. State, 506 So.2d 1068 (Fla. 2d DCA), rev. denied, 515 So.2d 229 (Fla. 1987); Moore v. State, 525 So.2d 1031 (Fla. 2d DCA 1988).
Accordingly, we affirm the appellant’s conviction for possession of cocaine but strike the costs without prejudice to the state to seek reassessment of the costs.
DANAHY, A.C.J., and FRANK, J., concur.